DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 04/06/2021.  
Status of the Claims
	In applicant’s amendments, claims 7-8 were cancelled, claims 1, 5-6, 9-10, and 14 were amended, and new claims 21-22 are added.  Claims 1-6, and 9-22 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, line 3: correct “comprsing” to ---comprising---.
Claim 14, line 8: correct “compring” to ---comprising---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7603728 B2 (Roth) in view of US 8235337 B2 (Ostendarp). 
	Regarding Independent Claim 1, Roth discloses a bar apparatus (holding device 11, Figure 5) for removable attachment to a support surface (wall tile 17), the apparatus comprising:
	a support bar having a first end and a second end (hand grip arrangement 13,45); 
	two or more suction cup assemblies (suckers 19), each suction cup assembly comprising: 
		a cup housing (suction heads 16); 
		a suction member (suction plates 32); 
		and a lever (lever 34) that disposes the cup housing against the suction member when actuated to attach the assembly to a support surface (Col. 5, lines 32-47; lever 34 actuates the suction plate 32); 

    PNG
    media_image1.png
    480
    473
    media_image1.png
    Greyscale

Figure 5: Roth
	and one or more support assemblies (node members 18 with sleeves 26) that operatively connect the support bar to the two or more suction cup assemblies (see Figures 5-7 where suckers 19 are attached to the hand grip arrangement 13 through node members 18 located on each end of arrangement 13), wherein at least one support assembly comprises:
	a bar housing (node members 18) comprising a rotating joint (node member 18; Col. 7, lines 5-11 below; node members 18 rotate the suckers 19 about hand grip arrangement 13) and defining a circular hole for securing the support bar (see Figure 7 below wherein sleeve joint 27 of the node member 18 has a circular hole for sleeve 28 to be inserted therethrough);

    PNG
    media_image2.png
    117
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    378
    media_image3.png
    Greyscale

Figure 7: Roth
	and a support bracket (sleeve 26) that operatively connects the rotating joint to the two or more suction cup assemblies (see Figure 5 where sleeve 26 connects node 18 to the suckers 19 located at the ends of sleeve 26) comprising two arms (sleeves 26 comprise two sleeves 26, see Figure 5 below wherein each sleeve 26 extends outwardly from the center) forming a u-shaped interior (Figure 5: Roth Annotated; sleeves 26 create a U-shaped interior between the sleeves 26 as annotated below; Figure 11: Annotated shows a cross sectional view with sleeve 27 removed of the u-shaped arched interior), 

    PNG
    media_image4.png
    299
    428
    media_image4.png
    Greyscale

Figure 5: Roth
    PNG
    media_image5.png
    218
    803
    media_image5.png
    Greyscale

Figure 11: Roth Annotated
	wherein the support bracket and bar housing form a v-shaped outer perimeter (Figure 5: Roth Annotated; in as much as applicant has shown the profile of the sleeves 26 have a v-shaped perimeter created by the exterior shape of the sleeves 26 with curvilinear exterior sections).  

    PNG
    media_image6.png
    274
    475
    media_image6.png
    Greyscale

Figure 5: Roth
	Roth discloses the bar apparatus as substantially claimed, see above. Roth does not disclose wherein the arms/sleeves 26 (see Figure 26 above wherein sleeves 26 comprise the suction cups) form a u-shaped arch interior (emphasis added; the office is using the Merriam Webster definition of arch “a typically curved structural member spanning an opening and serving as a support”: emphasis added). 
	Ostendarp teaches an analogous wall suction cup support solving the same issue of providing temporary attachment to a smooth surface (Figure 6b) comprising an arm (supporting cup 3; see Figure 6b wherein supporting cup 3 comprises a suction cup 4, Figure 11 above); wherein the arm comprises a curved interior (Figure 6b: annotated) in place of an angled interior (see Figure 6a wherein the horizontal upper portion of the arm of a different embodiment is at an approximate 90 degree angle to the vertical portion of the arm 3).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roth’s arms interior to have a curved interior with a curved portion, as taught by Ostendarp, in order to provide a fillet structure to reduce stress concentrations and provide a more durable structure that can handle larger loads without failure.

    PNG
    media_image7.png
    552
    709
    media_image7.png
    Greyscale

Figure 6b: Ostendarp Annotated
	Roth in view of Ostendarp further teaches a u-shaped arch interior (see Figure 11: Roth annotated and Figure 6b: Ostendarp annotated above, the u-shaped structure with the curved interior has an arch structure with the curved interior portion).

	Regarding Independent Claim 14, Roth discloses a method for installing a removable bar assembly (holding device 11, Figure 5) comprising: 
(suction plate 32) of a first support assembly (sucker 19, see Figure 5 for two sucker assemblies 19 each comprising two suction plates 32) upon a surface (wall tile 17), with a support bar (hand grip arrangement 13) in a first position (Figure 5);   
	the first support assembly comprising a support bracket (sleeves 26) comprising two arms (sleeves 26 comprise two sleeves 26, see Figure 5 below) forming a u-shaped interior (Figure 5: Roth Annotated; sleeves 26 create a U-shaped interior between the sleeves 26 as annotated below; Figure 11: Annotated shows a different embodiment sleeve 27 removed but a cross section of the U-shaped interior); 

    PNG
    media_image4.png
    299
    428
    media_image4.png
    Greyscale

Figure 5: Roth
    PNG
    media_image5.png
    218
    803
    media_image5.png
    Greyscale

Figure 21: Roth Annotated

	actuating a lever (actuating means comprising lever 34) operatively coupled to the first support assembly suction cup thereby causing air to be evacuated from the first support assembly suction cup and adhering the first support assembly suction cup to the surface (Col. 5, lines 29-51 below; lever 34 is actuated to an active position actuating the suction plate 32 such that it is suctioned against the wall tile 17);

    PNG
    media_image8.png
    370
    393
    media_image8.png
    Greyscale

	rotating the support bar to a second position (Col. 7, lines 5-11 below) via a bar housing comprising a joint (node member 18) operatively connecting the support bar to the first support assembly suction cup via a circular hole (see Figure 7 below wherein sleeve joint 27 of the node member 18 has a circular hole for sleeve 28 to be inserted therethrough; see Figure 5 where hand grip 13 is connected to suction member 32 through member 18 wherein suction members 32 can be rotated about node 18 through sleeve 26 to fit various slops, Col. 7, lines 5-11 below),

    PNG
    media_image9.png
    119
    394
    media_image9.png
    Greyscale

	The first support assembly and bar housing forming a v-shaped outer perimeter when the support bar is in the second position (Figure 5: Roth Annotated; in as much as applicant has shown the profile of the sleeves 26 have a v-shaped perimeter created by the exterior shape of the sleeves 26 with curvilinear exterior sections);

    PNG
    media_image6.png
    274
    475
    media_image6.png
    Greyscale

Figure 5: Roth
	and actuating a lever (lever 34, see Figure 5) of a second support assembly (sucker 19, see Figure 5 for a first and second sucker 19 located at each end of grip 13 sharing the same reference numbers) thereby causing air be evacuated from a suction cup of the second support assembly and adhering a second suction cup to the surface, thereby adhering the support bar to the surface in the second position (Col. 5, lines 29-51 above; lever 34 is pivoted to lock the suction member 32 to the wall tile).  
	Roth discloses the bar apparatus as substantially claimed, see above. Roth does not disclose wherein the arms/sleeves 26 (see Figure 26 above wherein sleeves 26 comprise the suction cups) form a u-shaped arch interior (emphasis added; the office is using the Merriam Webster definition of arch “a typically curved structural member spanning an opening and serving as a support”: emphasis added). 
	Ostendarp teaches an analogous wall suction cup support solving the same issue of providing temporary attachment to a smooth surface (Figure 6b) comprising an arm (supporting cup 3; see Figure 6b wherein supporting cup 3 comprises a suction cup 4, Figure 11 above); wherein the arm comprises a curved interior (Figure 6b: annotated) in place of an angled interior (see Figure 6a wherein the horizontal upper portion of the arm of a different embodiment is at an approximate 90 degree angle to the vertical portion of the arm 3).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roth’s arms interior to have a curved interior with a curved portion, as taught by Ostendarp, in order to provide a fillet structure to reduce stress concentrations and provide a more durable structure that can handle larger loads without failure.

    PNG
    media_image7.png
    552
    709
    media_image7.png
    Greyscale

Figure 6b: Ostendarp Annotated
	Roth in view of Ostendarp further teaches a u-shaped arch interior (see Figure 11: Roth annotated and Figure 6b: Ostendarp annotated above, the u-shaped structure with the curved interior has an arch structure with the curved interior portion).
	Regarding Claim 15, Roth in view of Ostendarp further discloses the method of claim 14, wherein: the first support assembly comprises more than one suction cup (see Figure 5 for there being two suction members 32 for each sucker 19); 
(Col. 5, lines 29-51 above; suction plates 32 are both actuated);
	thereby causing air to be evacuated from the first support assembly one or more suction cups and adhering the first support assembly one or more suction cups to the surface (Col. 5, lines 29-51 above; lever 34 is pivoted to lock the suction member 32 to the wall tile).  
	Regarding Claim 16, Roth in view of Ostendarp further discloses the method of claim 15, wherein: the second support assembly comprises more than one suction cup (see Figure 5 for there being two suction members 32 for each sucker 19);
	 and the method further comprises actuating one or more levers operatively coupled to the second support assembly one or more suction cups (Col. 5, lines 29-51 above; suction plates 32 are both actuated),
	thereby causing air to be evacuated from the second support assembly one or more suction cups and adhering the second support assembly one or more suction cups to the surface (Col. 5, lines 29-51 above; lever 34 is pivoted to lock the suction member 32 to the wall tile).    
	Regarding Claim 21 and 22, Roth in view of Ostendarp further discloses wherein the rotating joint is rotatable about an axis collinear with a diameter of the circular hole (Col. 2, lines 28-34 below; node 18 is rotatable relative to the sleeves 26 and suction cups such that the suction cups can be against surfaces of different slopes; the rotational axis is parallel and collinear with diameter of the hole; Figure 7: annotated).

    PNG
    media_image10.png
    119
    385
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    750
    371
    media_image11.png
    Greyscale

Figure 7: Roth Annotated

Claims 2-4, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 7603728 B2 (Roth) in view of US 8235337 B2 (Ostendarp) in further view of US 6286802 B1 (Munson) as evidenced by Lowe’s, Grab Bar Installation For An Accessible Bathroom [online], PUBLISH DATE: 09/26/2011, Retrieved from the Internet <URL:https://www.youtube.com/watch?v=HYt4UigHv0w> (Lowes). 
	Regarding Claim 2-3, Roth in view of Ostendarp discloses the invention as substantially claimed, see above. Roth further discloses that apparatus of claim 1 is for the elderly and infirm (Col. 1, line 9) and for mounting in various wall locations including the bathroom (Col. 1, lines 10-15). Roth does not disclose a leveling device.  
(Figure 1: Lowe’s below).

    PNG
    media_image12.png
    841
    1349
    media_image12.png
    Greyscale

Figure 3: Lowes
	Munson teaches a wall mounting device solving the same issue of mounting a device (Col. 1, lines 18-22) to a wall (wall 28) comprising a support bar having a first end and a second end (wall track 12); wherein a leveling device (bubble level 42) is embedded within the support bar (Figure 2 shows level 42 imbedded within the wall track 12 within slot 40).
	 It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roth’s support bar with an embedded leveling device, as taught by Munson and evidenced by Lowe’s in order to facilitate easy securement of the device to the wall in a level horizontal position (Col. 1, lines 18-21: Munson) and in order to prevent unwanted tilting of the device. 
	Regarding Claim 4, Roth in view of Ostendarp, and Munson further teaches the apparatus of claim 3, wherein the support bar is hollow (“The grip rod 45 may be of telescoping design in a manner similar to the transverse beam 22” Col. 38-39; the hand grip arrangement 13 is hollow in order for rod 45 to be telescopic).  
	Regarding Claim 17, Roth in view of Ostendarp discloses the method as substantially claimed, see above.  Roth further discloses that apparatus of claim 1 is for the elderly and infirm (Col. 1, line 9) and for mounting in various wall locations including the bathroom (Col. 1, lines 10-15). Roth does not disclose wherein the removable bar assembly further comprises a leveling device embedded within the support bar.  
	Lowe’s teaches it is known to use a bubble level to level a handrail in bathroom installations for those with limited mobility or age (Figure 1: Lowe’s below).

    PNG
    media_image12.png
    841
    1349
    media_image12.png
    Greyscale

Figure 4: Lowes
(Col. 1, lines 18-22) to a wall (wall 28) comprising a support bar having a first end and a second end (wall track 12); wherein a leveling device (bubble level 42) is embedded within the support bar (Figure 2 shows level 42 imbedded within the wall track 12 within slot 40).
	 It would have been obvious to one skilled in the art prior to the effective filing date of the claimed method to modify Roth’s support bar with an embedded leveling device, as taught by Munson and evidenced by Lowe’s in order to facilitate easy securement of the device to the wall in a level horizontal position (Col. 1, lines 18-21: Munson) and in order to prevent unwanted tilting of the device. 
	Regarding claim 18, Roth in view of Ostendarp and Munson further teaches the method of claim 17, wherein rotating the support bar to the second position further comprises determining, via the leveling device, that the support bar is parallel to the ground (Col. 5, lines 43-52 below; the bubble within the level 42 is used when determining the horizontal position of the device).

    PNG
    media_image13.png
    180
    425
    media_image13.png
    Greyscale

	Claims 5-6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7603728 B2 (Roth) in view of US 8235337 B2 (Ostendarp) in view of US 6286802 B1 (Munson) as evidenced by Lowe’s, Grab Bar Installation For An Accessible Bathroom (Lowes) in further view of Mobile Grab Handles [online], PUBLISH DATE: 01/27/2017, Retrieved from the Internet <URL:https://web.archive.org/web/20170127110029/http://www.mobilegriffe.de/index.php?id=mobilehaltegriffebis125kgne&L=1> (Mobeli). 
	Regarding Claim 5, Roth in view of Ostendarp and Munson teaches the invention as substantially claimed, see above. Roth further discloses that the length of the support bar is variable in length (“The grip rod 45 may be of telescoping design in a manner similar to the transverse beam 22 employed in the bath tub access aid so that the length of the grip rod is variable” Col. 7, lines 38-41). Roth does not disclose the length of the support bar as 1-5 feet in length. 
	Mobeli teaches  an analogous hand grip solving the same issue of providing a handle for gripping comprising a support bar (“mobile vacuum grab handle grip” Page 1) wherein the support bar is 1-5 feet (304.8mm to 1524mm) in length (Figure 1 below). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roth’s support bar to be adjustable to a range of 420-545 mm (1.3-1.78 ft), as taught by Brown, in order to provide a handgrip that fits most user’s hands.

    PNG
    media_image14.png
    313
    523
    media_image14.png
    Greyscale

	Regarding Claim 6, Roth in view of Ostendarp, Munson, and Mobeli further teaches the apparatus of claim 5, wherein the suction member and cup housing are circular in shape (see Figure 6: Roth the suction heads 16 are circular in shape).  

    PNG
    media_image15.png
    431
    610
    media_image15.png
    Greyscale

Figure 6: Roth
	Regarding Claim 10, Roth in view of Ostendarp, Munson, Mobeli further teaches the apparatus of claim 6, wherein the rotating joint (node 18) is movable relative to the suction cup assembly (node 18 and sleeves 26 of the suction cup assembly 26 have a rotable connection between them allowing for the rotating joint to rotate about the connection to the suction cup assembly, see Figure 7, 8).  
	Regarding Claim 11, Roth in view of Ostendarp, Munson, and Mobeli further teaches the apparatus of claim 10, wherein the rotating joint facilitates rotation of the support bar 360 degrees relative to the suction cup assembly (node 18 is fit onto hand grip 13 which has a circular cross section through sleeve 27 which is a circular hole; the user would be capable of rotating the support bar 360 degrees within the sleeve 27 due to a circular handgrip in a circular hole).
	Regarding Claim 12, Roth in view of Ostendarp, Munson, Mobeli further teaches the apparatus of claim 11, wherein the one or more support assemblies are positioned proximate the first end or the second end of the support bar (see Figure 5 for nodes 18/sleeves 26 being arranged at both ends of the hand grip 13).  
	Regarding Claim 13, Roth in view of Ostendarp, Munson, and Mobeli further teaches the apparatus of claim 12, wherein the at least one or more support assemblies comprise two support assemblies (see Figure 5 for their being two support assemblies with each support assembly located on an end of the hand grip 13).  
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 7603728 B2 (Roth) in view of US 8235337 B2 (Ostendarp) in view of US 6286802 B1 (Munson) as evidenced by Lowe’s, Grab Bar Installation For An Accessible Bathroom (Lowes) in further view of Mobile Grab Handles (Mobeli) in further view of Mobeli Roth, Mobeli portable grab bars [online], PUBLISH DATE: 06/01/2011, retrieved from the Internet <URL: https://www.youtube.com/watch?v=_Pcg85iKMVs> (Roth 2).
	Regarding Claim 9, Roth in view of Ostendarp, Munson, and Mobeli teaches the invention as substantially claimed, see above. Roth is silent if the support bracket is constructed from wood, metal, rigid plastic, or combinations thereof.  
	Roth 2 teaches an analogous holding device for sanitary and more particularly bathroom sector comprising plastic support brackets (Figure 1: Roth 2 below). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the support brackets to be plastic, as taught by Roth 2, in order to provide a reliable lightweight material that can support the forces applied by a user on the hand grip.

    PNG
    media_image16.png
    752
    1310
    media_image16.png
    Greyscale

Figure 1: Roth
	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7603728 B2 (Roth) in view of US 8235337 B2 (Ostendarp) in view of US 6286802 B1 (Munson) as evidenced by Lowe’s, Grab Bar Installation For An Accessible Bathroom (Lowes) in further view of Mobeli Roth, Mobeli portable grab bars [online], PUBLISH DATE: 06/01/2011, Retrieved from the Internet <URL: https://www.youtube.com/watch?v=_Pcg85iKMVs> (Roth 2).
	Regarding Claim 19, Roth in view of Ostendarp and Munson discloses the invention as substantially claimed, see above. Roth in view of Munson further discloses that the second position is at a rotated angle relative to the first position (Col. 7, lines 5-11 below). 

    PNG
    media_image17.png
    133
    437
    media_image17.png
    Greyscale

	Roth does not disclose wherein the first position is approximately 90 degrees relative to the second position.  
(Figure 3: Roth 2 Annotated)

    PNG
    media_image18.png
    563
    566
    media_image18.png
    Greyscale

Figure 5: Roth 2 Annotated
	and rotating a support bar approximately 90 degrees to a second position through a pivotal connection and placing a suction cup of a second assembly upon a surface in the second position (Figure 4: Roth 2 Annotated; the support bar is about 90 degrees from its position in the first position). 

    PNG
    media_image19.png
    473
    560
    media_image19.png
    Greyscale

Figure 4: Roth 2 Annotated
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roth’s support bar with a pivotal connection and having the second position approximately 90 degrees relative to the first position, as taught by Roth 2, in order to provide additional variety in the positions of the hand grip and to further aid in allowing the device to apply to various surfaces with various slopes (Col. 7, lines 9-14: Roth).
	Regarding Claim 20, Roth in view of Ostendarp, Munson and Roth 2 teaches the method as substantially claimed, see above. Roth does not disclose the step of testing the installed removable bar assembly to ensure that the installed removable bar assembly supports a particular amount of weight.   
	Roth 2 further teaches the step of testing the installed removable bar assembly to ensure that the installed removable bar assembly supports a particular amount of weight (Figure 5: Roth, Video shows user testing the bar when it is adhered to the well, timestamp 4:18 to 4:22).

    PNG
    media_image20.png
    573
    548
    media_image20.png
    Greyscale

Figure 5: Roth 2
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Roth’s method to include the step of testing the installed removable bar assembly, as taught by Roth 2, in order to test to make sure the seals between the suction cups and the walls is correct to prevent future injury when utilizing the hand grips while entering or exiting the bathtub.
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to the claim limitation “U-shaped arch interior”, Roth alone does not disclose the arch interior as claimed in claim 1 and 17. Roth does disclose a U-shaped interior, see Figure 11 above. Roth in view of Ostendarp which teaches an analogous suction cups structure as described above teaches an arched interior with a curved .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784